     Case 2:20-cv-00667-GMN-DJA Document 7 Filed 04/21/21 Page 1 of 3



1                              UNITED STATES DISTRICT COURT

2                                     DISTRICT OF NEVADA

3
      HADARI STALLWORTH,                                  Case No. 2:20-cv-00667-GMN-DJA
4
                                          Plaintiff                   ORDER
5            v.

6     STATE OF NEVADA, EX REL
      NEVADA DEPARTMENT OF
7     CORRECTIONS, et al.,
                                      Defendants
8

9    I.     DISCUSSION

10          This action began with a pro se civil rights complaint filed under 42 U.S.C. § 1983

11   by a former state prisoner. On March 5, 2021, this Court issued an order directing Plaintiff

12   to file his updated address and a non-prisoner application to proceed in forma pauperis

13   with this Court within thirty (30) days. (ECF No. 5.) The thirty-day period has now expired,

14   and Plaintiff has not filed his updated address, filed a non-prisoner application to proceed

15   in forma pauperis, or otherwise responded to the Court’s order.

16          District courts have the inherent power to control their dockets and “[i]n the

17   exercise of that power, they may impose sanctions including, where appropriate . . .

18   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

19   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

20   to prosecute an action, failure to obey a court order, or failure to comply with local rules.

21   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for

22   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.

23   1992) (affirming dismissal for failure to comply with an order requiring amendment of

24   complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal

25   for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of

26   address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming

27   dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,

28   ///

                                                      1
     Case 2:20-cv-00667-GMN-DJA Document 7 Filed 04/21/21 Page 2 of 3



1    424 (9th Cir. 1986) (affirming dismissal for lack of prosecution and failure to comply with

2    local rules).

3           In determining whether to dismiss an action for lack of prosecution, failure to obey

4    a court order, or failure to comply with local rules, the court must consider several factors:

5    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to

6    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

7    disposition of cases on their merits; and (5) the availability of less drastic alternatives.

8    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at

9    130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

10          Here, the Court finds that the first two factors, the public’s interest in expeditiously

11   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of

12   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of

13   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay

14   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air

15   West, 542 F.2d 522, 524 (9th Cir. 1976).          The fourth factor—public policy favoring

16   disposition of cases on their merits—is greatly outweighed by the factors in favor of

17   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey

18   the court’s order will result in dismissal satisfies the “consideration of alternatives”

19   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779

20   F.2d at 1424. The Court’s order requiring Plaintiff to file his updated address and file a

21   non-prisoner application to proceed in forma pauperis with the Court within thirty (30)

22   days expressly stated: “IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply

23   with this order, this case will be subject to dismissal without prejudice.” (ECF No. 5 at 2.)

24   Thus, Plaintiff had adequate warning that dismissal would result from his noncompliance

25   with the Court’s order to file his updated address and a non-prisoner application to

26   proceed in forma pauperis within thirty (30) days.

27   ///

28   ///
                                                   2
     Case 2:20-cv-00667-GMN-DJA Document 7 Filed 04/21/21 Page 3 of 3



1 II.      CONCLUSION
2          It is therefore ordered that this action is dismissed without prejudice based on

3    Plaintiff’s failure to file an updated address and a non-prisoner application to proceed in

4    forma pauperis in compliance with this Court’s March 5, 2021, order.

5          It is further ordered that the Clerk of Court will enter judgment accordingly.

6
                       21 day of April 2021.
           DATED THIS ____
7

8
                                                     Gloria M. Navarro, Judge
9                                                    United States District Court
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 3
